Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application. 
In particular, there is lack of support or enablement for subject matters including but not limited to those related claims 2-3 and 11-12, i.e., “wherein the tensioned circumference information for each of the plurality of body part locations is derived from tissue compressibility information generated at each of the plurality of body part locations” (claims 2 and 11), and “wherein the tissue compressibility information is obtained by: a) generating body part outer circumferences for at least two adjacent body part locations; and b) generating adjacent body part outer circumference ratios for each of the at least two adjacent body part locations” (claims 3 and 12). Accordingly, claims 2-3 and 11-12 are not entitled to the benefit of the prior applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3 and 12 recites “wherein the tissue compressibility information is obtained by: a) generating body part outer circumferences for at least two adjacent body part locations; and b) generating adjacent body part outer circumference ratios for each of the at least two adjacent body part locations”. However, the recited claim limitation has not been disclosed within the specification in such a way as to enable one of ordinary skill in the art to make and/or use the invention. The closest description is found in the paragraphs [0022, 0027] of the specification: 
“[0022] In various aspects, the tissue compressibility information can be generated by: providing outer circumference information for at least two pairs of adjacent body part locations; and generating an adjacent body part outer circumference ratio for each of the at least two pairs of adjacent body part locations.”
The paragraph [0027] of the specification has not added anything further to the above cited paragraph [0022] for the recited claim limitation. 
Examiner also notes that the cited paragraphs in the originally filed specification use “pairs of adjacent body part locations” and the claim limitation recited in claims 3 and 12 do not. Since these are the closest disclosure that examiner can find in the originally filed specification, examiner is left to assume that the recited feature is different from the description of the originally filed specification. 
No other descriptions in the originally filed specification can be found regarding the claimed feature in the claims 3 and 12 and no guidelines or examples can be found from the original disclosure about how to practice the claimed invention. The recited claim feature also is not obvious to a person of ordinary skill or disclosed in any prior art of record. On top of that, the claimed “compressibility” is generated from quantities not related to something under compression or pressure, which appears to run counter to the common understanding of the word “compressibility” by an ordinary artisan in the field. A person of ordinary skill would have to undertake undue experimentation to determine the nature of the claim that, if it had been disclosed in the originally filed specification, would enable a person of ordinary skill to practice and use the claimed invention. 
A finding that the disclosure fails to enable the claims requires that the ordinary artisan, given the disclosure available in the application as well as in the prior art, would have to undertake undue experimentation, rather than routine experimentation, in order to make and use the invention. This finding is made by consideration of the available evidence according to the Wands factors (In re Wands, 858 F.2d at 737, 8 USPQ2d at1404 (Fed. Cir. 1988)). An analysis of the Wands factors follows:
A. 	Breadth of the claims. In this case, the claims are fairly narrow in the image processing field, focusing on tissue compressibility information.
B. 	The nature of the invention. The invention is directed to making a compression garment customized for a person in need of compression therapy.
C. 	The state of the prior art. The compression garment is well documented so is providing a compression garment customized for a person in need of compression therapy. Fabrication of a compression garment is also known in the prior art. 
D. 	The level of one of ordinary skill. In the image analysis art, the ordinary artisan is usually assumed to be of high skill, likely holding or working toward an advanced degree in this or a related field. 
E. 	The level of predictability in the art. The invention is in a field of art generally quite predictable. The only unpredictable elements in this case are the claimed feature of generating compressibility from quantities unrelated to anything under compression or pressure.
F. 	The amount of direction provided by the inventor. Minimum to no guidance is provided by the inventor. 
G. 	The existence of working examples.  The existence of a working example is not known by the examiner. 
H. 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. While the disclosure sets forth some embodiments describing the workings of the invention, the presence of confusing and supported claim feature, i.e., to obtain compressibility from quantities unrelated to anything under compression or pressure, confounds the experimentation of the ordinary artisan. The ordinary artisan would be faced with the options of (a) determining what the claimed feature actually sets forth and how it should be defined in the context of making a compression garment customized for a person in need of compression therapy; or, (b) start from scratch given the description of the desired effects that the invention is intended to achieve, i.e., to derive tensioned circumference information for each of the plurality of body part locations for making a compression garment customized for a person in need of compression therapy.
Upon consideration of the evidence according to the Wands factors, it is determined that the ordinary artisan would have to undertake undue experimentation to make and/or use the invention. Accordingly, Examiner finds that claims 3 and 12 fail to satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the method, comprising” in line 2. However, it is unclear what this limitation means since there is insufficient antecedent basis for “the method”. To advance the prosecution, “the method, comprising” will be interpreted as “a method, the method comprising”.
Claims 1 and 10 recites “outer circumference” and “tensioned circumference”. However, it is unclear what this limitation means since “tensioned” and “outer” are relative and subjective terms. If a body part circumference is x, is x “outer circumference” or “tensioned circumference”? The requirement of “wherein each of the body part tensioned circumference is smaller than the body part outer circumference at the same corresponding body part location” does not help since x+ can be “outer circumference” and x- can be “tensioned circumference” with  being practically zero. Besides, how much larger than the body part circumference will a circumference be qualified as an “outer circumference”? Also, how much smaller than “outer circumference” will a circumference be qualified as a “tensioned circumference”?
Other claims depend directly or indirectly on one of claims 1 and 10 and are therefore rejected on the same grounds as claims 1 and 10.
Claims 3 and 12 recites “a) generating body part outer circumferences for at least two adjacent body part locations; and b) generating adjacent body part outer circumference ratios for each of the at least two adjacent body part locations”. However, it is unclear what this limitation means. First of all, it is unclear how many outer circumferences are generated for each body part location. Claim language uses “circumferences” and “locations” and it is really unclear how these circumferences are related to locations. Is it one circumference for one location or are there multiple circumferences for one location? Secondly, it is also unclear how many outer circumference ratios are generated for each body part location. It is also unclear what the “ratios” are referring to. In other words, ratio of what? Or, ratio between what?
Claim 11 recites “The compression garment of claim 10”. There is insufficient antecedent basis for this limitation. For the rest of this office action, examiner will interpret “The compression garment of claim 10” as “The method of claim 10”.
Claim 12 depends on claim 11 and is therefore rejected on the same grounds as claim 11.
Claim 19 recites “The method of claim 1”. There is insufficient antecedent basis for this limitation. For the rest of this office action, examiner will interpret “The method of claim 1” as “The method of claim 10”.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Weiler et al., US 20180168261 A1, published on June 21, 2018, hereinafter Weiler.
Jang, US 20170372504 A1, published on 2017-12-28, hereinafter Jang.  
Farrow et al., US 20100056973 A1, published on March 4, 2010, hereinafter Farrow.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 102 as being anticipated by Weiler.
Regarding claims 1-9 and 16, these claims are product-by-process claims. Per MPEP 2113.I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the instant application, under the broadest reasonable interpretation (BRI), the structures of the product as implied by the recited claims 1-9 and 16 are substantially identical to those disclosed by Weiler, see for example, Fig. 3, [0049, 0077-0079, 0082-0083]. As a result, the claims 1-9 and 16 are deemed to be anticipated by the disclosure of Weiler. 
Per MPEP2113.II., "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler in view of Jang.
Regarding claim 10, Weiler discloses a method of Weiler: Abstract, and Figs. 4 & 10, [0079]) comprising: 
a) generating compression garment fit information for a person in need of compression therapy, (Weiler: Abstract, and Figs. 4 & 10, [0025, 0049, 0067, 0070, 0076, 0079]) wherein the compression garment fit information is generated by: 
i) selecting a first body part on the person in need of compression therapy; (Weiler: 405 in Fig. 4, 1005 in Fig. 10, and [0095, 0167]. “In a first step 405, a body part of or body area of a patient in need of treatment is selected or designated for imaging.” [0095])
ii) acquiring 3D images of the first body part; (Weiler: 410 in Fig. 4, Fig. 6, 1010 in Fig. 10, and [0090-0091, 0093, 0095-0096, 0167]. “In step 410, digital imaging of the selected body part or body area is performed, which can be rendered on a screen viewable by the operator in the form of a depth map.” [0095]) and 
iii) processing the 3D images by a computing device, wherein the processing of the 3D images comprises deriving the compression garment fit information, (Weiler: 415 in Fig. 4, Figs. 8-9, 1015 in Fig. 10, and [0095, 0161, 0167, 0174]. “Such acquired images can be processed in 415 to generate a shape description--that is geometric information--of the selected body part or body area.” [0095] “Such acquired images can be processed in 1015 to generate a shape description information for the selected body part or body area, from which wearer body part circumferences are derivable. One or more wearer fit location outer circumference measurements can be generated for the body part. A length for the wearer body part can also be determined.” [0167]) wherein the compression garment fit information is generated from: 
(1) body part length information; (Weiler: Figs. 8-9 and [0167-0168, 0173-0175])
(2) outer circumference information for each of a plurality of body part locations, the outer circumference information comprising body part outer circumferences for corresponding body part locations; (Weiler: Figs. 8-9 and [0161, 0167-0168, 0173-0175]. “[0167]… Such acquired images can be processed in 1015 to generate a shape description information for the selected body part or body area, from which wearer body part circumferences are derivable. One or more wearer fit location outer circumference measurements can be generated for the body part.”) and 
(3) tensioned circumference information generated at each of the plurality of body part locations, the tensioned circumference information comprising body part tensioned circumferences for corresponding body part locations, wherein each of the body part tensioned circumference is smaller than the body part outer circumference at the same corresponding body part location; (Weiler: inner circumference in [0163] is interpreted as the claimed “tensioned circumference”. Also “[0167]… Such acquired images can be processed in 1015 to generate a shape description information for the selected body part or body area, from which wearer body part circumferences are derivable.” Also as discussed under 112(b) rejection, the tensioned circumference information can be generated from “wearer body part circumferences”.) and 
b) Weiler: 420-430 in Fig. 4, 1020-1030 in Fig. 10, and [0077, 0084, 0095, 0163, 0167]. “[0077]… In addition, the compression garment can include non-compressive materials or openings at bony areas or joints to reduce or eliminate pain, irritation or restriction of movement.” “[0163] … Such circumference measurements can be generated from, for example, specifications used to fabricate the compression garments via computerized knitting operations, as discussed hereinafter.”)
Weiler teaches providing a compression garment customized for a person by selecting a pre-fabricated compression garment but does not disclose explicitly fabricating a compression garment customized for a person. However, Jang teaches, in the analogous art, fabricating a compression garment customized for a person. (Jang: [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler’s disclosure with Jang’s teachings by combining the method for providing a compression garment customized for a person (from Weiler) with the technique of fabricating a compression garment customized for a person (from Jang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for providing a compression garment customized for a person would still work in the way according to Weiler and the technique of fabricating a compression garment customized for a person would continue to function as taught by Jang. In fact, Jang's technique of fabricating a compression garment customized for a person would provide a practical and alternative implementation of the method for providing a compression garment customized for a person and would make Weiler’s method much more flexible due to the alternative implementation provided by Jang. 
Therefore, it would have been obvious to combine Weiler with Jang to obtain the invention as specified in claim 1. 
Regarding claim 13, Weiler {modified by Jang} discloses the method of claim 10, wherein the compression garment comprises a plurality of compression valuesWeiler: Figs. 2-3 and 6-9. [0017, 0026, 0049, 0072, 0082, 0086])
Weiler {modified by Jang} does not disclose explicitly wherein the compression garment is fabricated with a compression value at a distal end of the compression garment that is less than a compression value at a location at a proximal end of the compression garment. However, Weiler does teach that “there may be multiple points on a patient where the garment must meet compression specifications. Specifications can require graduated compression values, meaning that compression must vary by a given amount along the length of a limb, for example.” (Weiler: [0017]). In other words, compression values can vary depending on the location of the compression garment. (Weiler: “[0026] … In some aspects, the at least one compression value comprises graduated compression values incorporated from a distal end of the fabricated compression garment.”) Depending on the intended treatment using the compression garment, it is completely within the capability of a person of ordinary skill to adjust the level of compression at different locations of the garment so as to achieve an “intended or prescribed level of compression therapy for a patient in need of treatment.” (Weiler: [0049]) In other words, it is purely a design choice well within the capability of a person of ordinary skill in the art to modify Weiler’s {modified by Jang} disclosure with different compression values at different locations of a compression garment in order to achieve intended compression therapy for a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler’s {modified by Jang} disclosure with various design choices to arrive at the invention as specified in claim 13.
Regarding claim 14, Weiler {modified by Jang} discloses the method of claim 10, wherein the first body part is a leg, and a plurality of cross- sectional views are generated at corresponding body part locations, the plurality of cross-sectional views comprising at least two cross-sectional views of the leg, and: a) at least one cross-sectional view of the plurality of cross-sectional views is generated at: i) a location proximate to a heel bottom and a location proximate to an ankle; or ii) the location proximate to the ankle; and b) at least one cross-sectional view of the plurality of cross-sectional views is generated at: i) a location proximate to % of a distance from the location proximate to the heel bottom and a location proximate to a popliteal region; ii) a location proximate to 3/4 of a distance from the location proximate to the ankle and the location proximate to the popliteal region; iii) a location proximate to a bottom of a knee; iv) the location proximate to the popliteal region; v) a location proximate to % of a distance from the location proximate to the popliteal region and a location proximate to a gluteal region; or vi) the location proximate to the gluteal region. (Weiler: Figs. 2-3 and 6-9.)
Regarding claim 15, Weiler {modified by Jang} discloses the method of claim 10, wherein the first body part is an arm, and a plurality of cross- sectional views are generated at corresponding body part locations, the plurality of cross-sectional views comprising at least two cross-sectional views of the arm, and: a) at least one cross-sectional view of the plurality of cross-sectional views is generated at: i) a location proximate to a palm at a base of a thumb; or ii) a location proximate to a wrist region; and b) at least one cross-sectional view of the plurality of cross-sectional views is generated at: i) a location proximate to % of a distance from the location proximate to the wrist region and a location proximate to an elbow region; ii) the location proximate to the elbow region; iii) a location proximate to % of a distance from the location proximate to the elbow region and a location proximate to an armpit region; or iv) the location proximate to the armpit region. (Weiler: Figs. 2-3 and 6-9.)
Regarding claim 17, Weiler {modified by Jang} discloses the method of claim 10, wherein: a. the first body part is an arm; b. the compression garment fabricated from the compression garment fit information is in a form of an arm sleeve and incorporates a compression value of from 20 to 50 mm Hg; and c. the compression garment is configured to apply the compression value to the first body part when the compression garment is worn by the person. (Weiler: Figs. 2-3 and 6-9. [0086, 0176])
Regarding claim 18, Weiler {modified by Jang} discloses the method of claim 10, wherein: a) the first body part is a leg; b) the compression garment fabricated from the compression garment fit information is in a form of a leg sleeve and incorporates a compression value of from 20 to 50 mm Hg; and c) the compression garment is configured to apply the compression value to the first body part when the compression garment is worn by the person.. (Weiler: Figs. 2-3 and 6-9. [0086, 0176])
Regarding claim 19, Weiler {modified by Jang} discloses the method of claim 10, further comprising incorporating information about one or more of patient age, gender, or disease status into the compression garment fit information. (Weiler: [0051, 0079, 0083, 0086, 0176]. In particular, Table 2 and “[0176] … wearer gender.”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler {modified by Jang} as applied claim 10 above, and further in view of Farrow.
Regarding claim 11, Weiler {modified by Jang} discloses the compression garment of claim 10, wherein the tensioned circumference information for each of the plurality of body part locations is derived from Weiler: Fig. 2 and 6. [0078, 0111-0112, 0133, 0161, 0163, 0167]. See discussions regarding tensioned circumference in claim 1).
However, Weiler {modified by Jang} does not disclose explicitly tissue compressibility information. However, Weiler does teach obtaining detailed 3D shape information such as the one shown in in Figs. 2 & 6-9, which show both less compressible areas such as ankle, elbow, or knee as well as more compressible areas with more muscles or swelling (particularly in Fig. 2). Furthermore, as described in [0084], “the inventors have determined body part or body area shape description and information derivable therefrom that is derived from shape descriptions obtained from imaging can greatly improve the fit, and therefore, therapeutic efficacy of one or more prescribed compression values in patients in need of compression therapy. Moreover, such shape descriptions and associated derivable information is particularly useful in persons with complex body morphologies, such in people having lobes or folds along the body part or body part area where compression therapy is indicated.” It is a common knowledge to a person of ordinary skill in the art that bones or bony areas are less compressible (or with lower compressibility) than areas of muscles and/or swelling (causing lobes or folds). Thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain tissue compressibility information from the 3D geometric information or shape description as discussed above. Moreover, such information is useful in generating compression garment fit information and in selecting proper compressing garment. (Weiler: “In addition, the compression garment can include non-compressive materials or openings at bony areas or joints to reduce or eliminate pain, irritation or restriction of movement.” [0077]) Further motivation to obtain tissue compressibility information is provided by Farrow, in the same field of endeavor of treating medical conditions using therapeutic compression garment. (Farrow: “the skin surface pressures measured also depend on tissue softness. This means a posterior calf skin surface area would be lower due to softer underlying tissues than a reading over the anterior tibial crest, which is quite bony.” [0204] “The liner comprises a tubular body portion having a proximal opening for receiving a limb and being sized to extend about the circumference of the limb, the body portion including a first region having relatively less padding and a second region having relatively more padding, the second region being located on the tubular body portion to align with relatively harder tissue areas of the limb, the first region being located on the tubular body to align with relatively softer tissue areas of the limb, the tubular body portion having a beveled edge portion transitioning from the second region to the first region.” [0228] Here, “softness” implies compressibility and “softer” implies more compressible or lower compressibility.) Also according to the meaning or definition of the words “compressibility” and “compressible”, the tensioned circumference of a less compressible area (or an area with lower compressibility) would be larger than the tensioned circumference of a more compressible area (or an area with higher compressibility) when all other conditions are the same. In other words, the tensioned circumference information for each of the plurality of body part locations can be derived from tissue compressibility information generated at each of the plurality of body part locations. Therefore, it would have been obvious to combine Weiler {modified by Jang} with Farrow and the common knowledge that bony areas are less compressible than areas of muscles and/or swelling to obtain the invention as specified in claim 11. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,842,680 in view of Weiler and Jang.
Instant application
US 10,842,680 B1
A method of making a compression garment customized for a person in need of compression therapy comprising: 
a) generating compression garment fit information for a person in need of compression therapy, wherein the compression garment fit information is generated by: 
i) selecting a first body part on the person in need of compression therapy; 




ii) acquiring 3D images of the first body part; and 


iii) processing the 3D images by a computing device, wherein the processing of the 3D images comprises deriving the compression garment fit information, wherein the compression garment fit information is generated from: 


(1) body part length information; 
(2) outer circumference information for each of a plurality of body part locations, the outer circumference information comprising body part outer circumferences for corresponding body part locations; and 
(3) tensioned circumference information generated at each of the plurality of body part locations, the tensioned circumference information comprising body part tensioned circumferences for corresponding body part locations, wherein each of the body part tensioned circumference is smaller than the body part outer circumference at the same corresponding body part location; and 



b) fabricating a compression garment from the compression garment fit information, thereby generating the compression garment customized for the person in need of compression therapy.



A method for generating compression garment fit information for a person in need of compression therapy, comprising: 


a) selecting first and second corresponding body parts in the person, where each of the first and second corresponding body parts is all or part of first and second arms or all or part of first and second legs; 
b) acquiring 3D images of the first and second corresponding body parts at a plurality of corresponding locations for each of the first and second body parts; 
c) processing the 3D images by a computing device, wherein the processing of the 3D images comprises deriving for each of the first and second corresponding body parts information comprising: 
i) tissue compressibility information; 

ii) outer circumference information; and iii) length information; …

12. The method of claim 11, wherein: … b) for each body part location of the plurality of corresponding body part locations along each of the first and second corresponding body parts for which cross-sectional view is generated, a corresponding body part outer circumference and a body part tensioned circumference is generated; c) each body part tensioned circumference for each body part location is smaller than the corresponding body part outer circumference; ….


The claim 12 of the ‘680 Patent does not disclose explicitly but Weiler {modified by Jang} teaches, in an analogous art, fabricating a compression garment from the compression garment fit information, thereby generating the compression garment customized for the person in need of compression therapy. (Weiler: 420-430 in Fig. 4, 1020-1030 in Fig. 10, and [0077, 0084, 0095, 0163, 0167].) (Jang: [0037]) (See detailed discussions in the art rejection section)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the claim 12 of the ‘680 patent’s disclosure with Weiler {modified by Jang}’s teachings by combining the method of generating compression garment fit information for a person in need of compression therapy (from the claim 12 of the ‘680 patent) with the technique of fabricating a compression garment from the compression garment fit information (from Weiler {modified by Jang}) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by the ‘680 patent and prior art references, would continue to operate in the same manner, particularly, the method of generating compression garment fit information for a person in need of compression therapy would still work in the way according to the claim 12 of the ‘680 patent and the technique of fabricating a compression garment from the compression garment fit information would continue to function as taught by Weiler {modified by Jang}. In fact, Weiler {modified by Jang}'s technique of fabricating a compression garment from the compression garment fit information would provide a practical application of the method of generating compression garment fit information for a person in need of compression therapy and would broaden the application of the method of the claim 12 of the ‘680 patent in the area of making a compression garment customized for a person in need of compression therapy.
Therefore, it would have been obvious to a person having ordinary skill in the art to combine the claim 12 of the ‘680 patent with Weiler {modified by Jang} to obtain the invention specified in the claim 10.
The dependent claims 11, 13-15 and 17-19 are rejected as being obvious over the claim 12 of the ‘680 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lipshaw et al. (US 20120179084 A1): A compression garment, having: (a) a body portion dimensioned to be wrapped around a body limb, the body portion having a top edge, a bottom edge and a pair of opposite side edges; and (b) a plurality of bands, wherein the bands are each attachable onto the body portion at a plurality of different locations, and wherein the bands wrap around part of the body portion when the body portion is wrapped around the body limb to apply compression force to the body limb. (abstract)

    PNG
    media_image1.png
    394
    527
    media_image1.png
    Greyscale

Herr et al. (US 20210145608 A1): Devices and methods for obtaining external shapes and internal tissue geometries, as well as tissue behaviors, of a biological body segment are provided. A device for three-dimensional imaging of a biological body segment includes a structure configured to receive the biological body segment, the structure including a first array of imaging devices disposed about a perimeter of the device to capture side images of the biological body segment and a second array of imaging devices disposed at an end of the device to capture images of a distal portion of the biological body segment. The second array has a generally axial viewing angle relative to the perimeter. A controller is configured to generate a three-dimensional reconstruction of the biological body segment based on cross-correlation of captured images from the first and second arrays. (Abstract)
Sisk (US 20160349738 A1): The present invention relates to three dimensional (3D) printed garments and any wearable article, as well as to processes and methods of manufacturing the same. Image information obtained from a subject, for example, images and information related to a subject's body or body part(s) is used to generate a garment or wearable object with a customized fit. In particular, the present invention provides the collection of a subject's data (e.g., using image acquisition devices, methods and software), and use of the data to create a model (e.g., virtual model) that in turn is used to create a subject specific article of clothing or other wearable object. (abstract)
Wilf (US 20150154453 A1): A method for deriving accurate body size measures of a user from a sequence of 2D images includes: a) automatically guiding the user through a sequence of body poses and motions; b) scanning the body of said user by obtaining a sequence of raw 2D images of said user as captured by at least one camera during said guided sequence of poses and motions; c) analyzing the behavior of said user to ensure that the user follows the provided instructions; d) extracting and encoding 2D shape data descriptors from said sequence of images by using a 2D shape analyzer (2DSA); and e) integrating said 2D shape descriptors and data representing the user's position, pose and rotation into a 3D shape model. (abstract)
Doba et al. (US 20220198780 A1): Provided is an information processing apparatus including a shape information acquisition part configured to acquire three-dimensional shape data on a first article possessed by a user, a degree of similarity calculation part configured to calculate, by comparing the three-dimensional shape data on the first article with three-dimensional shape data on a plurality of second articles pre-stored in a database managed by an electronic commerce business operator, a degree of similarity between the first article and each of the second articles, a selection part configured to select the second article to be recommended to the user based on each of the degrees of similarity, and an output part configured to output, to the user, information on the second article selected. (abstract)
McKeen et al. (US 20170340024 A1): A garment, such as a bra, may include a frame, support structure, casing and/or housing. The frame may be adapted to fit underneath a wearer's breasts and partially wrap around her torso. The support structure be coupled to the frame and may include a volumetric cup positioned thereon, which may be a cantilever projection from the frame adapted so that a portion of a wearer's breasts may be inserted therein. The frame and/or support structure may be encased in a casing. Casing may increase the size of volumetric cup to cover a larger portion of the wearer's breast. Casing may also provide padding or other mechanisms to increase the comfort of wearing the frame, support structure, and/or casing for the wearer. The casings (one for each side of the wearer) may be housed in a housing that wraps around the wearer's torso thereby enabling the wearer to wear the garment. (Abstract)
Oh et al. (US 20090138377 A1): Disclosed herein is a method of providing a clothes fitting service to a plurality of clients having respective terminals. The terminals are capable of accessing a network via a wireless or wired connection. In the method, body information is received via the network, a 3D user avatar corresponding to a client is created based on the body information, the client selects specific clothes, and the 3D user avatar is provided with the selected specific clothes on. Thereafter, when the specific clothes are put on the 3D user avatar, information about fitting of the clothes is calculated, and the calculated information about fitting of the clothes is provided to the client. (abstract)

    PNG
    media_image2.png
    420
    717
    media_image2.png
    Greyscale

Hyde et al. (US 20160220808 A1): Embodiments disclosed herein relate to a garment system including at least one sensor and at least one actuator that operates responsive to sensing feedback from the at least one sensor to cause a flexible compression garment to selectively constrict or selectively dilate, thereby compressing or relieving compression against at least one body part of a subject. Such selective constriction or dilation can improve muscle functioning or joint functioning during use of motion-conducive equipment, such as an exercise bike or rowing machine. (abstract)

    PNG
    media_image3.png
    711
    501
    media_image3.png
    Greyscale

Pamplin et al. (US 20160175179 A1): A compression garment apparatus for a body part of an human and/or animal having a flexible backing, attaching means, a segmented flex frame, and a shape memory alloy on the segmented flex frame. The shape memory alloy can be connected to two terminals on the frame forming a circuit. A controller can be connected to the terminals applying current to the shape memory alloy at defined intervals providing intermittent, sequenced, or continuous compression therapy. (Abstract)

    PNG
    media_image4.png
    534
    452
    media_image4.png
    Greyscale

Duffy et al. (US 20090025115 A1): The invention provides a compression garment (50) for clothing a body part, such as a lower torso and the legs. The body part includes a muscle ridge, such as a lateral edge of the gluteus maximus (49). Compression garment (50) has first and second panels of stretchable material joined by a seam (32). At least part of the seam (32) is adapted to correspond to at least part of the muscle ridge, being at the edge of the gluteus maximus (49). The invention also provides a method of manufacturing a compression garment, using an algorithm to calculate size changes to produce desired compression.(abstract)

    PNG
    media_image5.png
    406
    673
    media_image5.png
    Greyscale

Stemkens et al. (US 20170038200 A1): A process for the determination of the cross-sectional area and volume of an object including the steps of a. Providing a container having a closed bottom, an open top, a side wall, a tap at a reference height, b. Providing a flowable medium having a surface in the container, c. Providing at least one measuring means for measuring a height of the surface of the flowable medium in the container relative to the reference height, d. Providing an object having a vertical Z-axis relative to the X,Y plane of the surface and positioning the object in the container, the object being at least partly submerged in the flowable medium, e. Providing calculating means for calculating the cross-sectional area and/or volume of the object in the X,Y plane relative to a position on the Z-axis, f. Opening the tap in the container to allow the flowable medium to flow out of the container, g. Measuring the height of the surface of the flowable medium relative to the reference height as a function of time (h(t)) during the outflow of the flowable medium, h. Calculating the cross-sectional area of the object (A.sub.o) as a function of the height relative to the reference height based on the determined height of the surface as a function of time (h(t)) during the outflow of the flowable medium in step f). A device for measuring the cross-sectional area and volume of an object. (Abstract)
Greighton et al. (US 20100312160 A1): Provided is a therapeutic compression apparatus that includes a compression material. In one example, the apparatus includes a large surface area of a single sheet of compression material. The apparatus may include indicia that allow it to be trimmed to fit a patient. (Abstract)

    PNG
    media_image6.png
    701
    494
    media_image6.png
    Greyscale

Erkus et al. (US 20180049482 A1): The disclosure provides a compression garment (68) formed of a stretchable fabric (10) with a uniform, i.e. constant, elasticity but in which the compression garment provides different degrees of garment compression when worn by a wearer due to geometric cuts (6, 8) made to the fabric to form one or more fabric panels (2, 4) that extend the entire length of the circumferential portion (60) of the garment. The circumferential portion surrounds a wearer's body part (66) and includes degrees of compression that vary at different locations (12, 14, 16, 18, 20, 22, 24, 26), along the axial direction (62). The geometric cuts produce non-linear edges (6A, 6B, 8A, 8B) and are made to provide different circumferential lengths (12F, 14F, 16F, 18F, 20F, 22F, 24F, 26F) of fabric that produce desired compression levels at various axial locations, and are calculated using formulas and algorithms that take into account various factors relating to the fabric and the garment being formed. (abstract)

    PNG
    media_image7.png
    530
    371
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669